Citation Nr: 1002098	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-30 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and depression.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Chicago, Illinois, which denied service connection for 
PTSD. 

The Veteran testified at a September 2009 Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Chicago RO.  A transcript of the hearing has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  The Board finds that further development is warranted 
under the Veterans Claims Assistance Act of 2000 before this 
claim can be properly adjudicated.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2009).  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  The Court noted that the 
appellant in Clemons did not file a claim to receive benefits 
only for a particular diagnosis, but for the affliction his 
mental condition, however it may be characterized, causes 
him.  Id.  In this case, the Board finds that the Veteran's 
service connection claim for PTSD also encompasses his 
diagnosis of major depression, which is established by a July 
2007 VA examination and the VA treatment records.  

As such, the Board finds that a new examination is warranted 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
McLendon, the Court held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Id. at 81.  

Here, as discussed above, the medical evidence shows that the 
Veteran has major depression, and the Board has determined 
that the Veteran's service connection claim for PTSD also 
encompasses other acquired mental disorders, to include 
depression.  The Board further notes that a March 2005 VA 
treatment record reflects a diagnosis of PTSD, although this 
disorder was attributed to trauma sustained in childhood.  

The second element of McLendon is also met, as a July 1972 
Line of Duty Determination establishes that the Veteran was 
the driver of a vehicle involved in a car accident in which a 
fellow service member died.  This accident was determined to 
be in the line of duty.  Further, an October 1972 service 
treatment record reflects that the Veteran had been 
recommended for discharge due to a diagnosis of inadequate 
personality disorder.  

Moreover, there is an indication that the Veteran's current 
mental disorder may be related to service.  The Veteran's 
August 1972 separation examination reflects that the 
Veteran's psychiatric condition was indicated to be abnormal, 
and makes reference to an attached letter which is not of 
record.  A notation in this examination also reflects that 
the Veteran had difficulty sleeping because of the automobile 
accident.  The November 2006 and April 2007 VA treatment 
records reflect that the Veteran has discussed the in-service 
accident in counseling sessions.  Thus, the third element of 
McLendon is satisfied.

Finally, the Board finds that there is insufficient evidence 
for it to determine in the first instance whether the Veteran 
has a current psychiatric disorder that is etiologically 
related to the in-service automobile accident or otherwise 
related to service.  See Colvin v. Derwinski, Vet. App. 171, 
175 (1991) (holding that the Board is not competent to 
substitute its own opinion for that of a medical expert).  
The Board notes in this regard that the March 2006 and July 
2007 VA examinations of record do not offer an opinion as to 
the etiology of the Veteran's PTSD, and do not discuss the 
Veteran's depression.  

Thus, the Board finds that a new examination is warranted 
under McLendon to determine whether the Veteran has PTSD and 
to determine the degree of likelihood that PTSD or any other 
diagnosed mental disorder, to include major depression, is 
etiologically related to service.  

As alluded to above, a letter referred to in the Veteran's 
August 1972 separation examination is not of record.  The 
agency of original jurisdiction (AOJ) should request any 
remaining service treatment records, focusing on the letter 
referred to in the August 1972 separation examination.  All 
efforts to obtain the Veteran's service treatment records 
must be documented and associated with the claims file.  If 
the AOJ is unable to obtain these records, the Veteran must 
be notified of this fact and a copy of such notification 
associated with the claims file.  

At the September 2009 Board hearing, the Veteran stated that 
he received treatment at VA around 1974 or 1975.  The duty to 
assist includes assisting the Veteran in obtaining relevant 
public and private records identified by the Veteran.  See 
38 C.F.R. § 3.159(c)(2)(3) (2009).  Moreover, records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It is the 
responsibility of VA to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2)(3) (2009).  Therefore, the RO should make every 
effort to obtain the Veteran's VA treatment records from 
December 1972 to January 1980.  All efforts to obtain the 
Veteran's VA records must be documented and associated with 
the claims file.  If the AOJ is unable to obtain these 
records, the Veteran must be notified of this fact and a copy 
of such notification associated with the claims file.  

The Veteran also stated at the Board hearing that he received 
psychiatric treatment at Mercy Hospital for drug and alcohol 
rehabilitation.  The RO should send the Veteran an Authorized 
Release form and accompanying instructions to enable VA to 
request records from Mercy Hospital if the Veteran so wishes.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any 
remaining service treatment records, 
focusing on the letter referred to in the 
August 1972 separation examination.  All 
efforts to obtain the Veteran's service 
treatment records must be documented and 
associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of such notification associated 
with the claims file.  

2.  The AOJ should make every effort to 
obtain the Veteran's VA treatment records 
from December 1972 to January 1980.  All 
efforts to obtain the Veteran's VA 
treatment records must be documented and 
associated with the claims file.  If the 
AOJ is unable to obtain these records, the 
Veteran must be notified of this fact and 
a copy of such notification associated 
with the claims file.  

3.  The AOJ should send the Veteran an 
Authorized Release form with accompanying 
instructions to enable VA to request the 
Veteran's treatment records from Mercy 
Hospital if he so wishes.  

4.  The AOJ should schedule the Veteran 
for a new examination to determine whether 
he has PTSD, and to determine the degree 
of likelihood that PTSD or any other 
diagnosed mental disorder, to include 
major depression, is etiologically related 
to service.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's mental 
disorder is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  If the examiner does 
diagnose the Veteran with PTSD, the 
examiner should identify the underlying 
stressor, and opine whether it is at least 
as likely as not that the stressor was the 
automobile accident that occurred in 
service. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the examiner is unable to give an 
opinion without resorting to speculation, 
the examiner should fully explain why such 
an opinion cannot be rendered.  

5.  After the above development is 
completed and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


